Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-5-2005

Untracht v. Weimann
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4603




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Untracht v. Weimann" (2005). 2005 Decisions. Paper 899.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/899


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                  NO. 04-4603
                               ________________

                        STEVEN H. UNTRACHT, M.D.,
                                        Appellant

                                        v.

                        ROBERT B. WEIMANN, M.D.;
                      WEST JERSEY HEALTH SYSTEM,
                 also known as VIRTURA HEALTH SYSTEM;
          WEST JERSEY HEALTH SYSTEM BOARD OF TRUSTEES,
     as known as VIRTURA HEALTH HOSPITAL BOARD OF TRUSTEES

                   ___________________________________
                 On Appeal From the United States District Court
                          For the District of New Jersey
                          (D.C. Civ. No. 04-cv-05273)
                   District Judge: Honorable Joseph E. Irenas
                 _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                                JULY 1, 2005

   Before: NYGAARD, VANANTWERPEN AND GREENBERG, Circuit Judges

                               (Filed: July 5, 2005)

                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Dr. Steven Untracht appeals pro se from the November 23, 2004, order of the
United States District Court for the District of New Jersey dismissing his complaint for

lack of subject matter jurisdiction. For the reasons that follow, we will affirm.

       The details of Untracht’s claims and the protracted history of the case are well

known to the parties, and thus need not be discussed at length. In short, in April 1990,

Untracht, who is a surgeon, had his Marlton Hospital privileges summarily suspended. In

June 1990, Untracht filed a complaint in the Chancery Division of the New Jersey

Superior Court against, inter alia, the West Jersey Health System and Dr. Robert

Weimann, alleging unfair competition, tortious interference with contract, breach of

fiduciary duty, intentional infliction of emotional distress, and defamation stemming from

the April 1990 suspension.1 In November 1991 and January 1992, the Chancery Division

granted summary judgment to the defendants.

       While his appeal to the Appellate Division was pending, Untracht filed a second

complaint in the District Court against, inter alia, the West Jersey Health System and Dr.

Weimann, alleging violations of 42 U.S.C. § 1983, the Health Care Quality Improvement

Act of 1986 and the Sherman Act, and tortious interference with prospective economic

advantage. The District Court granted the defendants’ motion for summary judgment on

the ground that Untracht’s claims were precluded by the Chancery Division’s prior

decision. See Untracht v. West Jersey Health System, 803 F.Supp. 978 (D. N.J. 1992).

This Court affirmed. See Untracht v. West Jersey Health System, 3d Cir. No. 92-5538.




       1
         Untracht had previously filed a similar complaint in the District Court which he
voluntarily withdrew.

                                             2
On March 23, 1994, the Appellate Division upheld the Chancery Division’s November

1991 and January 1992 decisions relating to the suspension of Untracht’s privileges.

However, the Appellate Division reversed the order of summary judgment as to

Untracht’s defamation claim against Weimann, and remanded the claim to the Chancery

Division for additional discovery.

       In the meantime, on December 22, 1991, Untracht’s privileges at the hospital were

restored. Untracht then filed the required application for reappointment to the hospital

staff. Untracht’s reappointment application was denied at the end of 1992, and he was

subsequently banned from applying for reappointment for five years. The following year,

while the litigation regarding his April 1990 suspension was pending in the state courts,

Untracht filed a third complaint in the District Court stemming from the 1992 denial of

his reappointment request and five year ban on reapplication. See Untracht v. Kelly, D.

N.J. Civ. No. 93-cv-04563. The District Court dismissed the complaint for lack of

subject matter jurisdiction in March 1995. Untracht did not appeal.

       Three months later, Untracht filed another complaint in the Law Division of the

New Jersey Superior Court against, inter alia, the West Jersey Health System, West Jersey

Health System Board of Trustees, and Dr. Weimann, alleging that his application for

reappointment had been wrongfully denied and his employment contract breached. After

granting motions to dismiss and summary judgment for the defendants, the Superior

Court consolidated the remaining wrongful termination claim with the previously

remanded defamation claim against Weimann. The Superior Court subsequently granted


                                             3
Weimann’s motion for summary judgment and, after a six day jury trial, dismissed

Untracht’s wrongful termination claim. On November 27, 2002, the Appellate Division

affirmed.

       Untracht then filed the underlying 42 U.S.C. § 1983 action in the District Court

against West Jersey and Weimann (collectively, “defendants”). In his complaint,

Untracht alleged that the defendants violated his due process and equal protection rights

by denying his reappointment application in 1992, and by “using the [New Jersey state]

courts to deny [him] redress . . . on the basis of absurd circular reasoning.” By order

entered November 23, 2004, the District Court dismissed Untracht’s complaint sua sponte

pursuant to Federal Rule of Civil Procedure 12(h)(3),2 concluding that Untracht’s claims

were barred by the Rooker-Feldman doctrine.3 See Fed. R. Civ. P. 12(h)(3) (noting that a

court shall dismiss an action “[w]henever it appears by suggestion of the parties or

otherwise” that subject matter jurisdiction is lacking). This timely appeal followed.

       Under the Rooker-Feldman doctrine, lower federal courts cannot entertain

constitutional claims that are inextricably intertwined with a state adjudication. See

FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996).

A federal claim is inextricably intertwined with a prior state adjudication if:

       2
         In the alternative, the District Court concluded that the defendants were not state
actors for purposes of § 1983. However, because we agree with the District Court’s
determination that it lacked subject matter jurisdiction to consider Untracht’s claims, we
need not address whether the defendants could be considered state actors in this case.
       3
        See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Younger v. Harris, 401 U.S. 37 (1971); Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923).

                                              4
       the federal claim succeeds only to the extent that the state court wrongly
       decided the issues before it. In other words, Rooker-Feldman precludes a
       federal action if the relief requested in the federal action would effectively
       reverse the state decision or void its ruling. . . . If the relief requested in the
       federal action requires determining that the state court’s decision is wrong
       or would void the state court’s ruling, then the issues are inextricably
       intertwined and the District Court has no subject matter jurisdiction to hear
       the suit.

FOCUS, 75 F.3d at 840 (quoting Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th

Cir. 1995)). Moreover, a District Court does not have jurisdiction over “challenges to

state court decisions in particular cases arising out of judicial proceedings even if those

challenges allege that the state court’s action was unconstitutional.” Feldman, 460 U.S. at

486.

       Upon careful review of the record, we agree with the District Court that it lacked

jurisdiction to review Untracht’s complaint. Granting Untracht the requested relief would

be the equivalent of allowing him to use the federal courts as a forum to appeal state court

judgments. Thus, Untracht’s complaint falls squarely within the Rooker-Feldman

doctrine, which applies to “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the District Court proceedings

commenced and inviting District Court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., __ U.S. __, 125 S. Ct. 1517, 1521-22 (2005).

       Untracht’s arguments to the contrary are unavailing. For all that Untracht claims

that he is not using the present action as a vehicle to appeal state court orders entered




                                                5
between 1991 and 2002, such an appeal is at the heart of this action.4 Not only does

Untracht effectively seek to undo state court orders, but almost all of the actions of the

defendants about which he complains are directly related to the state court proceedings.

Thus, the District Court did not err in dismissing Untracht’s complaint for lack of subject

matter jurisdiction.

       Accordingly, for the foregoing reasons we will affirm the District Court’s

November 23, 2004 order.




                                                 6


       4
         We believe that the District Court succinctly summarized Untracht’s complaint
as “read[ing] like an appellate brief to the New Jersey Supreme Court, arguing that the
Appellate Division’s 2002 decision is inconsistent with the both the law and the facts.”